Case:16-07441-MCF13 Doc#:16 Filed:11/16/16 Entered:11/16/16 18:33:45                     Desc: Main
                           Document Page 1 of 4


                      IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF PUERTO RICO

 IN RE:                                                       CASE NO 16-07441-MCF

 ROBERT FRANCIS LOPEZ ACEVEDO
                                                              CHAPTER 13
 DEBTOR

                  NOTICE OF FILING OF AMENDED CHAPTER 13 PLAN
                          AND CERTIFICATE OF SERVICE

 TO THE HONORABLE COURT:

        NOW COMES, ROBERT FRANCIS LOPEZ ACEVEDO, debtor in the above
 captioned case, through the undersigned attorney, and very respectfully states and prays:

          1. The debtor is hereby submitting a proposed amended Plan, dated November 16, 2016,
             herewith and attached to this motion.

          2. This proposed amended Plan is filed to amend the amount to be paid through the Plan
             to secured creditors Primera Cooperativa and Scotiabank de Puerto Rico as per proof
             of claims 2-3 & 7-1; and to increase the Plan base in order to cure the “insufficiently
             funded” issue raised by the Trustee in his unfavorable report (docket #13).

        WHEREFORE debtor respectfully requests the confirmation of the requested amended
 Plan, dated November 16, 2016.

          I CERTIFY that on this same date a copy of this notice was sent via electronically with
 the Clerk of the Court using CM/ECF systems which will send notifications of such to the
 Chapter 13 Trustee; and also certify that I have mailed by United States Postal Service copy of
 this motion to the following non CM/ECF participants: debtor in the above captioned case, and
 to all creditors and parties in interest appearing in the master address list, hereby attached.

      RESPECTFULLY SUBMITTED.                     In San Juan, Puerto Rico, this 16th day of
 November, 2016.

                                                      /s/ Roberto A. Figueroa Colón
                                                      ROBERTO A. FIGUEROA COLON
                                                      USDC #300105
                                                      FIGUEROA & SERRANO, PSC
                                                      PO BOX 1635
                                                      GUAYNABO PR 00970-1635
                                                      TEL. NO. (787) 744-7699
                                                                         Case:16-07441-MCF13 Doc#:16 Filed:11/16/16 Entered:11/16/16 18:33:45                                                                 Desc: Main
                                                                                                    Document Page 2 of 4
                                                                                                                     United States Bankruptcy Court
                                                                                                                 District of Puerto Rico, San Juan Division

                                                                   IN RE:                                                                                                       Case No. 3:16-bk-7441
                                                                   LOPEZ ACEVEDO, ROBERT FRANCIS                                                                                Chapter 13
                                                                                                                Debtor(s)

                                                                                                                      CHAPTER 13 PAYMENT PLAN
                                                                   1. The future earnings of the Debtor(s) are submitted to the supervision and control of the Trustee and the Debtor(s) shall make payments
                                                                   to the Trustee directly by payroll deductions as hereinafter provided in the PAYMENT PLAN SCHEDULE.
                                                                   2. The Trustee shall distribute the funds so received as hereinafter provided in the DISBURSEMENT SCHEDULE.

                                                                   PLAN DATED:                                                                  AMENDED PLAN DATED: 11/16/2016
                                                                       PRE  POST-CONFIRMATION                                                Filed by: Debtor Trustee Other

                                                                            I. PAYMENT PLAN SCHEDULE                                                    II. DISBURSEMENT SCHEDULE

                                                                   $            575.00 x       12 = $             6,900.00 A. ADEQUATE PROTECTION PAYMENTS OR                                                $
                                                                   $            640.00 x       48 = $            30,720.00 B. SECURED CLAIMS:
                                                                   $                     x         =$                     Debtor represents no secured claims.
                                                                   $                     x         =$                     Creditors having secured claims will retain their liens and shall be paid as
                                                                   $                     x         =$                  follows:
© 2016 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)




                                                                                                                       1. Trustee pays secured ARREARS:
                                                                                          TOTAL: $           37,620.00 Cr. Scotiabank de PuertoCr.Rico                        Cr.
                                                                                                                         # 0060                    #                            #
                                                                   Additional Payments:                                  $              8,394.76 $                              $
                                                                   $                   to be paid as a LUMP SUM        2. Trustee pays IN FULL Secured Claims:
                                                                   within               with proceeds to come from:    Cr. Primera Cooperativa Cr.                            Cr.
                                                                                                                         # 7114                    #                            #
                                                                     Sale of Property identified as follows:             $             20,841.41 $                              $
                                                                                                                       3. Trustee pays VALUE OF COLLATERAL:
                                                                                                                       Cr.                       Cr.                          Cr.
                                                                                                                         #                         #                            #
                                                                     Other:                                              $                         $                            $
                                                                                                                       4. Debtor SURRENDERS COLLATERAL to Lien Holder:

                                                                                                                            5.     Other:
                                                                   Periodic Payments to be made other than, and in
                                                                   addition to the above:                                   6.     Debtor otherwise maintains regular payments directly to:
                                                                   $                   x        =$                               Scotiabank de Puerto Rico
                                                                                                                            C. PRIORITIES: The Trustee shall pay priorities in accordance with the law.
                                                                                PROPOSED BASE: $                 37,620.00 11 U.S.C. § 507 and § 1322(a)(2)
                                                                                                                            D. UNSECURED CLAIMS: Plan Classifies         Does not Classify Claims.
                                                                                III. ATTORNEY’S FEES                        1. (a) Class A:  Co-debtor Claims / Other:
                                                                                (Treated as § 507 Priorities)                                Paid 100% / Other:
                                                                                                                            Cr.                      Cr.                   Cr.
                                                                   Outstanding balance as per Rule 2016(b) Fee                #                       #                      #
                                                                   Disclosure Statement: $          2,523.00                  $                       $                      $
                                                                                                                            2. Unsecured Claims otherwise receive PRO-RATA disbursements.
                                                                                                                            OTHER PROVISIONS: (Executory contracts; payment of interest to unsecureds, etc.)
                                                                                                                            * Trustee will pay Attorney's fees before any claim and after administrative expenses; once the attorney's
                                                                                                                            fees are paid in full the Trustee will pay secured creditor Primera Cooperativa (POC 2-3) ahead any other
                                                                                                                            secured claim.
                                                                   Signed: /s/ ROBERT FRANCIS LOPEZ ACEVEDO                 * Late filed claims filed by creditors will receive no distribution.
                                                                                                                            * Debtor reserves the right to object claims after plan confirmation.
                                                                           Debtor                                           * Debtor to provide auto insurance (Eastern America Insurance Company) upon maturity to Primera
                                                                                                                            Cooperativa through Chapter 13 Plan.
                                                                                                                            * Tax refunds will be devoted each year, as periodic payments, to the plan's funding until plan completion.
                                                                                                                            The plan shall be deemed modified by such amount, without the need of further Court order. The debtor(s)
                                                                                                                            shall seek court's authorization prior any use of funds.
                                                                                                                            * Debtor consents to the lift of stay in favor of secured creditor Empresas Berrios; Trustee to make no
                                                                             Joint Debtor                                   disbursements to secured creditor Empresas Berrios



                                                                   Attorney for Debtor Figueroa & Serrano, PSC                                                               Phone: (787) 744-7699
                                                                   CHAPTER 13 PAYMENT PLAN
Label Matrix Case:16-07441-MCF13
             for local noticing        Doc#:16
                                          EMPRESASFiled:11/16/16
                                                   BERRIOS INC.        Entered:11/16/16 SCOTIABANK
                                                                                         18:33:45       Desc:
                                                                                                   DE PUERTO RICOMain
0104-3                                          Document         Page    3
                                          C/O JESSENIA RAMOS TALAVERA,ESQ. of 4         FERNANDEZ COLLINS CUYAR & PLA
Case 16-07441-MCF13                       PO BOX 306                                    PO BOX 9023905
District of Puerto Rico                   CAGUAS, PR 00726-0306                         SAN JUAN, PR 00902-3905
Old San Juan
Wed Nov 16 12:05:17 AST 2016
US Bankruptcy Court District of P.R.      AEE                                           CS Yabucoa/PR Medical Emergency Group
Jose V Toledo Fed Bldg & US Courthouse    PO Box 363508                                 Billing Department
300 Recinto Sur Street, Room 109          San Juan, PR 00936-3508                       100 Calle Saturnino Rodriguez
San Juan, PR 00901-1964                                                                 Yabucoa, PR 00767-3916


Cap1/Bestby                                   Claro                                         DTOP
PO Box 6497                                   PO Box 360998                                 PO Box 41269
Sioux Falls, SD 57117-6497                    San Juan, PR 00936-0998                       San Juan, PR 00940-1269



(p)DIRECTV LLC                                Empresas Berrios                              Hospital Metropolitano Dr Pila
ATTN BANKRUPTCIES                             PO Box 674                                    PO Box 1952
PO BOX 6550                                   Cidra, PR 00739-0674                          Humacao, PR 00792
GREENWOOD VILLAGE CO 80155-6550


Internal Revenue Service                      (p)JEFFERSON CAPITAL SYSTEMS LLC              NCO Financial Systems
PO Box 7346                                   PO BOX 7999                                   PO Box 5630
Philadelphia, PA 19101-7346                   SAINT CLOUD MN 56302-7999                     Wilmington, DE 19808-0630



(p)PORTFOLIO RECOVERY ASSOCIATES LLC          Primera Cooperativa                           Scotiabank de Puerto Rico
PO BOX 41067                                  PO Box 25039                                  PO Box 363368
NORFOLK VA 23541-1067                         San Juan, PR 00928-5039                       San Juan, PR 00936-3368



Syncb/JC Penny                                Syncb/Pep Boys                                Synchrony Bank
PO Box 103104                                 PO Box 965036                                 c/o of Recovery Management Systems Corp
Roswell, GA 30076-9104                        Orlando, FL 32896-5036                        25 S.E. 2nd Avenue, Suite 1120
                                                                                            Miami, FL 33131-1605


Synchrony Bank/Paypal Smart                   Synchrony Bank/Sams                           c/o Recovery Management Systems
Bankruptcy                                    Bankruptcy                                    25 SE 2nf Ave Suite 1120
PO Box 103104                                 PO Box 103104                                 Miami, FL 33131-1605
Roswell, GA 30076-9104                        Roswell, GA 30076-9104


ALEJANDRO OLIVERAS RIVERA                     MONSITA LECAROZ ARRIBAS                       ROBERT FRANCIS LOPEZ ACEVEDO
ALEJANDRO OLIVERAS CHAPTER 13 TRUS            OFFICE OF THE US TRUSTEE (UST)                RR 1 BOX 32333
PO BOX 9024062                                OCHOA BUILDING                                CIDRA, PR 00739-9721
SAN JUAN, PR 00902-4062                       500 TANCA STREET SUITE 301
                                              SAN JUAN, PR 00901

ROBERTO ARISTIDES FIGUEROA-COLON
FIGUEROA & SERRANO, PSC
PO BOX 1635
GUAYNABO, PR 00970-1635
            Case:16-07441-MCF13 Doc#:16 Filed:11/16/16 Entered:11/16/16 18:33:45                                         Desc: Main
                                       Document Page 4 of 4
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Direct TV                                            Jefferson Capital Systems LLC                        Portfolio Recovery Associates, LLC
PO Box 6550                                          PO Box 7999                                          POB 12914
Englewood, CO 80155-6550                             Saint Cloud, MN 56302-7999                           Norfolk VA 23541



End of Label Matrix
Mailable recipients    27
Bypassed recipients     0
Total                  27
